DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over GRIBETZ et al. (US Pub.: 2020/0023189) in view of Shams et al. (US Patent 6,145,072) and Coon et al. (US Pub.: 2007/0130447).

As per claim 1, GRIBETZ teaches/suggests a computer processing architecture comprising: a micro-controller (e.g. associated with processor/controller(s) 14) configured to: receive the processed data (e.g. associated with processed signals that was received for detecting of pattern of activity: [0266]) ([0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; and [0424]). 
GRIBETZ does not teach the computer processing architecture comprising: 
a plurality of processors, each processor configured to: 
receive a set of data from one or more input channels or from another processor, distinct from processes of other processors of the plurality of processors;  
execute at least one of a plurality of individualized processes on the data; and 
output the processed data according to an independent clock domain of the processor, at least some of which are distinct from other clock domains; 
a plurality of switches, wherein each switch connects a processor to an input channel of the one or more input channels or to another processor;
control the plurality of switches by activating or deactivating each switch;  
generate a pipeline of processors from activating and deactivating the plurality of switches; and 
select one or more individualized processes of the plurality of individualized processes that each processor within the pipeline executes. 
Shams teaches/suggests a computer processing architecture comprising: a plurality of processors (e.g. associated with processing elements 10 in Fig. 1-2 and Fig. 4), each processor configured to: receive a set of data from one or more input channels or from another processor (e.g. associated with receiving data via input of I/O port 28 through corresponding switch 14 in Fig. 1-2 and Fig. 4: col. 5, l. 34 to col. 6, l. 65); execute at least one of a plurality of individualized processes on the data (e.g. associated with functional units 24 that operates on the data in Fig. 4: col. 5, l. 34 to col. 6, l. 65), distinct from processes of other processors of the plurality of processors (e.g. associated the other processors operating on their own/distinct local data stream: col. 5, ll. 34-63); and output the processed data according to an independent clock domain of the processor (e.g. associated with outputting data via output of I/O port 28 through corresponding switch 14 in Fig. 1-2 and Fig. 4, wherein each PE is allowed for local communication autonomy which would be obviously/well-known be via corresponding clock domain: col. 2, ll. 39-55; and col. 5, l. 34 to col. 6, l. 65 in Fig. 1-2 and Fig. 4); a plurality of switches (e.g. associated with switches 14 in Fig. 1-2), wherein each switch connects a processor to an input channel of the one or more input channels or to another processor (e.g. associated with switches 14 in Fig. 1-2 that connects one processor to another processor: col. 5, l. 34 to col. 6, l. 65); control the plurality of switches by activating or deactivating each switch (e.g. associated with controlling the switches 14 to establish connectivity or not to establish connectivity); generate a pipeline of processors from activating and deactivating the plurality of switches (e.g. associated with controlling the switches 14 to establish connectivity or not to establish connectivity for generating corresponding computation path such as in Fig. 6A-6B: col. 2, ll. 23-33; and col. 7, ll. 44-57); and select one or more individualized processes of the plurality of individualized processes that each processor within the pipeline executes (e.g. associated selecting corresponding function unit(s) 24 to operate on data while moving through corresponding computation path such as in Fig. 6A-6B: col. 5, l. 34 to col. 6, l. 65) (Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; and col. 9, ll. 9-19). 
Coon teaches/suggests a computer processing architecture comprising: at least some of which are distinct from other clock domains (e.g. associated with SIMD processor being configured with two clock domains: [0027]) ([0019]-[0027]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Shams’ dynamically reconfigurable switch and Coon’s clock domains into GRIBETZ’s architecture for the benefit of efficiently implementing neural networks for processing neural network algorithms (Shams, col. 2, ll. 4-33; and col. 7, ll. 17-19) and improving the efficiency of unitizing hardware resources to achieve higher data processing throughput (Coon, [0006]) to obtain the invention as specified in claim 1.

As per claim 2, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture further comprising: one or more sensors (e.g. GRIBETZ, [0229]; [0283]-[0284]; [0291]) coupled to the one or more input channels and configured to collect neural signals, wherein the plurality of processors are each further configured to receive the set of data from at least one of the one or more sensors or from another processor (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0229]; [0266]-[0267]; [0278]-[0284]; [0291]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19).
 
As per claim 3, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the computer processing architecture is implemented within a brain-computer interface (BCI) (GRIBETZ, [0041]) (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 4, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture further comprising: a radio transceiver (GRIBETZ, Fig. 5, ref. 17) configured to transmit communications corresponding to the processed data (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 5, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the micro-controller is further configured to adjust a set of parameters corresponding to the execution of the at least one individualized process for at least one processor (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 6, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein each processor comprises a dedicated local memory, wherein the dedicated local memory stores a set of instructions for executing the plurality of individualized processes, a set of parameter values corresponding to the individualized processes, and the processed data (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; col. 3, ll. 40-50and col. 5, l. 22 to col. 7, l. 56; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as the array of processing elements are configured accordingly for operation. 
 
As per claim 7, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture further comprising: a plurality of neural stimulators (e.g. GRIBETZ, [0229]; [0283]-[0284]; [0291]), wherein the micro-controller is further configured to activate at least one of the plurality of neural stimulators according to the processed data (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0229]; [0266]-[0267]; [0278]-[0284]; [0291]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19). 
 
As per claim 8, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 7 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the micro-controller is further configured to activate 16 neural stimulators simultaneously, wherein the activation expends 0.5 mW of power (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0370]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as one of ordinary skilled in the art minimizes power requirement. 
 
As per claim 9, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the plurality of processors are selected from the group consisting of a compression processor, a Fast Fourier Transform processor, a cross-correlation processor, a bandpass filter processor, a support vector machine processor, a threshold processor, a non-linear energy operator processor, a linear integer coding processor element, a gateway processor, an encryption processor, a pair-search processor, a counter value processor, and a range encoding processor (GRIBETZ, [0041]; [0063]; [0103]; [0178]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0330]; [0374]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as the BCI system comprises the array of processing elements for proper operation. 
 
As per claim 10, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the micro-processor is further configured to: select a pipeline design according to the processed data, wherein the pipeline design is selected from the group consisting of a seizure prediction pipeline, a movement intent pipeline, a compression pipeline, a neural activity spike detection pipeline, and an encryption pipeline, wherein the generated pipeline is generated according to the selected pipeline design (GRIBETZ, [0006]; [0041]; [0063]; [0103]; [0178]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0330]; [0374]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as the BCI system comprises the array of processing elements for proper operation. 
 
As per claim 11, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the plurality of processors operate on an asynchronous architecture (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0266]-[0267]; [0278]-[0282]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19), wherein it would have been obvious and/or well-known for the resulting combination of the references to further teach/suggest the above claimed features as asynchronous operation is obvious and/or well-known to one of ordinary skilled in the art (Kalamatianos et al. (US Pub.: 2018/0217844) teaches/suggest that asynchronous SIMD in paragraph [0028]). 
 
As per claim 12, GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein the one more individualized processes within the pipeline are executed by one or more computation loops (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0229]; [0266]-[0267]; [0278]-[0284]; [0291]-[0292]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over GRIBETZ et al. (US Pub.: 2020/0023189) in view of Shams et al. (US Patent 6,145,072) and Coon et al. (US Pub.: 2007/0130447) as applied to claim 1 above, and further in view of TSCHIRHART (US Pub.: 2020/0242452).
GRIBETZ, Shams and Coon teach/suggest all the claimed features of claim 1 above, where GRIBETZ and Shams further teach/suggest the computer processing architecture comprising: wherein each processor in the pipeline is operating accordingly; and wherein the pipeline is operating accordingly (GRIBETZ, [0041]; [0063]; [0103]; [0182]-[0189]; [0229]; [0266]-[0267]; [0278]-[0284]; [0291]-[0292]; [0424]; and Shams, Fig. 1-2A; Fig. 4-6B; col. 1, l. 29 to col. 2, l. 42; and col. 5, l. 22 to col. 7, l. 26; col. 9, ll. 9-19).
GRIBETZ, Shams and Coon do not teach/suggest the computer processing architecture comprising:
one selected from the group consisting of: a Lempel-Ziv processor, a linear integer encoder processor, a Fenwick tree processor, a range encoder processor, a non-linear energy operator, a Fast Fourier Transform processor, a cross-correlation processor, a Butterworth bandpass filter process, a classification processor, an input threshold processor, and an AES-128 encryption processor; and
selected form the group consisting of: a seizure prediction pipeline, a movement intent pipeline, a compression pipeline, a spike detection pipeline.
TSCHIRHART teaches/suggests a computer processing architecture comprising: one selected from the group consisting of: a Lempel-Ziv processor, a linear integer encoder processor, a Fenwick tree processor, a range encoder processor, a non-linear energy operator, a Fast Fourier Transform processor, a cross-correlation processor, a Butterworth bandpass filter process, a classification processor, an input threshold processor (e.g. associated with comparison to a threshold: [0050]), and an AES-128 encryption processor; and selected form the group consisting of: a seizure prediction pipeline, a movement intent pipeline, a compression pipeline, a spike detection pipeline (e.g. associated with receiving of spike for comparing to a threshold: [0050]), and an encryption pipeline ([0034]; [0047]; [0050]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include TSCHIRHART’s spike processing into GRIBETZ, Shams and Coon’s computer processing architecture for the benefit of significantly improving performance while using less power (TSCHIRHART, [0008]) to obtain the invention as specified in claims 13-14.

II. PERTINENT PRIOR ART NOT RELIED UPON
Kalamatianos et al. (US Pub.: 2018/0217844) teaches/suggest that asynchronous SIMD in paragraph [0028]

III. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-14 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        October 07, 2022